Citation Nr: 0725219	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to August 
1982 and from December 1990 to May 1991 and additional U.S. 
Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been received to reopen a claim for 
service connection for sinusitis.  The veteran and his 
service representative were notified of this decision in 
October 2005.  He disagreed with this decision later that 
same month, in October 2005.  He perfected a timely appeal on 
this claim in March 2006 and requested RO and videoconference 
Board hearings.  An RO hearing was held on the veteran's 
request to reopen a claim for service connection for 
sinusitis in June 2006.

In a December 2006 rating decision, the RO granted the 
veteran's claim of entitlement to a non-service-connected 
pension effective July 19, 2006 (the date that VA received 
this claim).  

A Board videoconference hearing was held in June 2007 on the 
veteran's application to reopen a claim for service 
connection for sinusitis before the undersigned Veterans Law 
Judge.

The decision below reopens the claim for service connection 
for sinusitis.  This matter is further addressed in the 
remand appended to this decision.  The claim of service 
connection for sinusitis is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.





FINDINGS OF FACT

1.  In January 1998, the Board denied the veteran's appeal 
for service connection for sinusitis.

2.  Evidence received since the January 1998 Board decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for sinusitis and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2006).

2.  Evidence received since the January 1998 Board decision 
is new and material; accordingly, the claim of entitlement to 
service connection for sinusitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen his claim for service 
connection for sinusitis and that matter is further addressed 
in the remand below.  Therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  

Law and Regulations

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim for service 
connection for sinusitis on April 15, 2003, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

                                         Factual and 
Procedural Background

A review of the claims file shows that the Board determined 
that the veteran's claim for service connection for sinusitis 
was not well grounded in a decision issued on January 20, 
1998.  The veteran did not initiate an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7104 (West 
2002).

The evidence of record at the time of the January 1998 Board 
decision  consisted of the veteran's service medical records, 
post-service VA treatment records, and private treatment 
records.

A review of the veteran's service medical records indicates 
that, at his first enlistment physical examination in 
December 1975, the veteran denied any relevant medical 
history.  Clinical evaluation was completely normal except 
for a right knee scar.  

On outpatient treatment in April 1980, the veteran complained 
of a productive cough and chest pain.  Objective examination 
showed sinus tenderness, a clear chest, mild nasal congestion 
and rhinorrhea, and no spontaneous cough.  The impression was 
a mild cold.  

The veteran was treated for complaints of chest congestion, a 
cough, runny nose, and a sore throat twice in September 1980.  
Objective examination showed tenderness to palpation in the 
frontal sinuses, watery eyes, a bright red throat with 
exudate present and some swelling, no abnormal chest sounds, 
a "stopped up" nose, and tenderness to palpation on both 
sides of the throat and frontal throat.  The assessment was a 
viral respiratory illness and a sinus viral infection.  An 
undated outpatient treatment record shows that the veteran 
complained of pain and headaches from a recent motorcycle 
accident.  Objective examination showed swelling and redness 
in the nose and throat.  The assessment was sinus pressure 
causing headaches.   

On outpatient treatment in October 1981, the veteran 
complained of feeling congested, a "stuffy" nose, and a 
productive cough.  Objective examination showed no redness in 
the throat, no exudate, some tenderness in the cervical 
nodes, and "raspy" chest sounds in the right posterior 
lobe.  The assessment was rule out bronchitis and 
questionable viral upper respiratory infection.  Later that 
same month, in October 1981, the veteran complained of cold 
symptoms.  Objective examination showed watery eyes, chest 
wheezing, and a normal throat.  The assessment was a viral 
infection and "smokers cough".

At a periodic physical examination in January 1982, the 
veteran's history included sinusitis.  The in-service 
examiner attributed this history to a productive cough with 
colds and to the veteran's history as a smoker.  Clinical 
evaluation was within normal limits.  

On outpatient treatment in February 1982, the veteran 
complained of cold symptoms, body pains, headaches, sneezing, 
and nasal discharge.  Physical examination showed notable 
sinus congestion, and ears, throat, and chest within normal 
limits.  The impression was possible viral syndrome.

At a separation physical examination in July 1982, the 
veteran denied any history of sinusitis.  Clinical evaluation 
revealed mild nasal congestion and the in-service examiner 
questioned whether this was sinusitis.  

The veteran's service personnel records show that his awards 
included the Southwest Asia Service Medal w/1 Bronze Service 
Star and the Kuwait Liberation Medal.  The veteran's military 
occupational specialty (MOS) was combat engineer.

On periodic U.S. Army Reserves physical examination in 
October 1990, the veteran denied any history of sinusitis.  
Clinical evaluation was within normal limits.

The veteran complained of chest congestion, a runny nose, 
chills, and nasal drainage on private outpatient treatment on 
December 7, 1993.  He denied any history of illnesses and 
smoked 11/2 packs per day of cigarettes for 20 years.  He also 
denied any known allergies.  Objective examination showed 
scattered rhonchi in the lungs and wheezing.  The impressions 
included acute bronchitis.  Later that same month, on 
December 17, 1993, the veteran complained of a cough and 
nasal congestion.  Objective examination showed clear 
respirations.  The impression was acute bronchitis.

On VA outpatient treatment in September 1994, the veteran 
complained of "head congestion," a productive cough with 
white phlegm, and shortness of breath since 1991 after 
returning from active service in Saudi Arabia.  The veteran 
also reported wheezing while in bed, a sore throat associated 
with post nasal drip, increased symptoms on exertion, chest 
pain, and headaches.  Objective examination showed wheezing 
in the lungs, a slightly erythematous pharynx with no 
exudate, swelling and tenderness of the submandibular nodes, 
patent nares, red and moist mucosa, and minimal clear mucous 
in the nose, tenderness to palpation in the frontal sinuses.  
The impressions included sinusitis.

On U.S. Army Reserve outpatient treatment in March 1995, the 
veteran complained of chest pain.  The veteran also had a 
nasal obstruction due to nasal septum deviation that had been 
repaired.

On VA general medical examination in April 1995, the veteran 
complained of nasal stuffiness and drainage.  He reported a 
history of sinusitis since active service in Saudi Arabia in 
1991.  Although he did not have any formal allergy testing 
done, he denied any known allergy.  Physical examination 
showed oropharynx within normal limits, a deviated septum, a 
left nasal cavity obstructed with edema of the mucosa, 
minimal edema of the mucosa in the right nasal cavity, and 
mucous discharge in both nasal cavities.  The diagnosis was a 
deviated nasal septum with chronic rhinitis and with 
obstruction of the left nasal passage.

On VA non-tuberculosis diseases and injuries examination in 
April 1995, the veteran complained of chest tightness and 
wheezing only after walking 2 miles or after doing sit-ups.  
He reported developing frequent colds while on active duty in 
Saudi Arabia.  He smoked 1 to 11/2 packs of cigarettes a day.  
Objective examination showed no respiratory distress, 
16 respirations per minute, and no wheezing even on maximal 
forced expiration.  The diagnosis was bronchial asthma not 
present on this examination.

In a May 1995 letter, M.A., M.D. (- initials used to protect 
privacy) (Dr. M.A.), stated that the results of the veteran's 
Persian Gulf War Registry examination "indicate that there 
are no detectable medical problems."

On VA outpatient treatment in July 1996, the veteran 
complained of intermittent congestion.  The VA examiner noted 
that the veteran was status-post septoplasty 1 year earlier.  
Objective examination showed that his nasal septum was 
straight.  The assessment included status-post septoplasty.

In a September 1996 note, H.R., M.D. (Dr. H.R.), stated that 
the veteran suffered from sinusitis.

Private x-rays of the veteran's paranasal sinuses in 
September 1996 were negative.

The pertinent evidence added to the record since the January 
1998 Board decision includes a letter from Z. R-S., M.D. 
(Dr. Z.R-S.), additional VA outpatient and private treatment 
records, and the veteran's testimony at his June 2007 Board 
videoconference hearing.

In a "Report of Contact" dated on April 15, 2003, the 
veteran requested that his claim for service connection for 
sinusitis be reopened.

On VA outpatient treatment in February 2005, the veteran 
complained of sinus drainage and an occasional cough.  He 
denied any chest pain or shortness of breath.  He smoked 
1 pack of cigarettes per day.  Physical examination showed 
occasional rhonchi in the chest and no rhinorrhea.  The 
assessment included chronic sinusitis.  The assessment was 
unchanged following subsequent VA outpatient treatment in 
April 2005.

In an undated letter that was date-stamped as received at the 
RO in June 2005, Dr. Z.R-S. stated that the veteran had known 
chronic sinusitis.  He had reported to this examiner that his 
sinus problems had begun while he was on active service in 
Saudi Arabia in 1991.  

On VA outpatient treatment in April 2006, the veteran 
complained of sinus problems.  Physical examination showed no 
rhinorrhea and a clear chest.  The assessment included 
chronic rhinitis/sinus problems.

In response to a request from the RO for treatment records, 
in September 2006, Dr. H.R. submitted additional private 
treatment records in support of the veteran's claim.  
Although some of the records are duplicates of records 
previously submitted, a chest x-ray conducted in November 
1996 showed evidence of chronic obstructive pulmonary disease 
(COPD) with emphysematous bullae in the upper lungs, minimal 
pleural thickening on the left base, and a slightly prominent 
left hilum with minimal perihilar fibrosis that was unchanged 
since 1990.

The veteran testified at his June 2007 Travel Board hearing 
that he had received treatment that same month (i.e., in June 
2007) at a VA outpatient clinic for his sinusitis.  He also 
testified that he was being scheduled for additional testing 
at a VA outpatient clinic to treat his sinusitis.



Analysis

The Board finds that the evidence received since the January 
1998 Board decision is "new and material" because, when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sinusitis and raises a reasonable 
possibility of substantiating the claim.  Additional medical 
evidence obtained and associated with the claims file since 
January 1998 shows ongoing treatment for sinusitis or 
continuity of symptomatology.  See 38 C.F.R. § 3.303.  This 
additional evidence also suggests the contended nexus between 
active service and the veteran's currently diagnosed 
sinusitis.  Thus, it provides an unestablished fact necessary 
to substantiate the claim for service connection for 
sinusitis.  In view of the foregoing, the Board finds that 
the added evidence raises a reasonable possibility of 
substantiating the claim for service connection for 
sinusitis.

Based on the foregoing, the Board concludes that the newly 
received evidence is both new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, the Board finds that reopening 
of the claim for service connection for sinusitis is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for sinusitis is reopened.  The appeal is 
granted to this extent only.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for sinusitis.  
After ensuring compliance with the VCAA, the RO must 
readjudicate the claim on a de novo basis.

The RO should obtain the veteran's up-to-date VA and private 
treatment records for sinusitis.  As noted above, the veteran 
testified at his June 2007 videoconference Board hearing that 
he is currently receiving treatment at a VA outpatient clinic 
for sinusitis.  A review of the claims file shows that the 
most recent VA treatment records are dated in April 2006.  
The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that VA is on constructive notice 
of all documents generated by VA, even if the documents have 
not been made part of the record in a claim for benefits.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on 
remand, the veteran's updated VA treatment records should be 
obtained.  See also 38 C.F.R. § 3.159(c)(2) (2006).

The RO should also obtain an examination that includes a 
competent opinion addressing the contended causal 
relationship between the veteran's sinusitis and active 
service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
recognized in 38 C.F.R. § 3.159(c)(4) a three-pronged test 
for ascertaining whether a VA examination or opinion is 
warranted to address a claim for service connection.  The 
Board here finds that such a VA examination and opinion is 
necessary in this instance and the three-prong test of 38 
C.F.R. § 3.159(c)(4) recognized in McLendon is applicable.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  Specifically, the RO should 
provide VCAA notice for a de novo claim 
for service connection for sinusitis.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for sinusitis since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file. 

3.  Thereafter, the RO should schedule a 
VA sinus examination.  Following a review 
of the relevant evidence of record, to 
include the service medical records and 
all post-service medical records 
documenting evaluation and treatment for 
sinusitis, the examiner should express an 
opinion on the following question: 

Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran's sinusitis began during 
service or was causally linked to any 
incident or finding recorded during 
service, to include the sinus problems in 
the service medical records.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
sinusitis on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


